F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 10 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 PAUL L. BRIGGS,

             Plaintiff - Appellant,

 v.
                                                        No. 02-4117
 MICHAEL R. SIBBETT, member of                    D.C. No. 2:01-CV-728-S
 the Utah Board of Pardons and Parole;                   (D. Utah)
 MICHAEL O. LEAVITT, Governor,
 State of Utah; and UTAH STATE
 LEGISLATURE,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
        This is a pro se state prisoner 42 U.S.C. § 1983 and § 1985 civil rights

appeal. Mr. Briggs sought both monetary damages and injunctive relief in his

complaint against Appellees for their alleged disregard of his constitutional right

to due process relative to hearings and sentences by the Utah Board of Pardons

and Parole. Mr. Briggs contended that the Board set his original parole hearing

date without giving him notice or an opportunity to be heard, considered evidence

not presented at trial, and conspired to discriminate against him because he is not

a member of the Church of Jesus Christ of Latter-day Saints. The district court

dismissed the complaint as frivolous and for failure to state a claim.

Additionally, the district court held that, pursuant to the Eleventh Amendment, all

Defendants are entitled to absolute or qualified immunity from monetary

damages. Mr. Briggs appeals to this court.

        After a thorough review of the brief and the record, and for substantially

the same reasons set forth in the district court’s well-reasoned July 22, 2002,

Order, we hold that no relief is available to Mr. Briggs pursuant to § 1983 or §

1985.




                                          -2-
      The decision of the trial court is AFFIRMED. Appellant’s motion for

leave to proceed without prepayment of the appellate filing fee is GRANTED.

Appellant must continue making partial payments on court fees and costs until

such have been paid in full.



                                             Entered for the Court



                                             Monroe G. McKay
                                             Circuit Judge




                                       -3-